Citation Nr: 0335178	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  98-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for a ganglion cyst of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision that 
denied the veteran's claim of entitlement to a disability 
rating in excess of zero percent for a ganglion cyst of the 
right wrist.  The veteran has perfected a timely appeal.

It is noted that, by rating decision dated in December 2002, 
the RO assigned separate 10 percent disability evaluations 
for degenerative joint disease with limitation of motion and 
for knee laxity to the veteran's service-connected right knee 
injury.  Because the time for initiating an appeal of this 
decision does not expire until January 2004, this issue is 
not before the Board.

It is also noted that, by rating decision issued in April 
2003, the RO granted the veteran's claim of entitlement to 
service connection for a left wrist condition with 
degenerative changes, limitation of motion, and effusion, 
evaluating it as 10 percent disabling.  Because the time for 
initiating an appeal of this decision does not expire until 
April 2004, this issue also is not before the Board.

(This issue of entitlement to service connection for chronic 
bronchitis will be addressed in the remand that follows this 
decision).


FINDING OF FACT

The veteran's ganglion cyst of the right wrist is manifested 
by, at most, mild degeneration in the triangular 
fibrocartilage with no evidence of a tear or arthritis.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
zero percent on a ganglion cyst of the right wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 
38 C.F.R. §§ 4.71a and 4.118, Diagnostic Codes 5015-7819 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to a disability rating in excess of zero percent 
for a ganglion cyst of the right wrist.  In a letter dated in 
June 2002, the RO specifically addressed the applicability of 
the VCAA to the veteran's claim.  The veteran and his 
representative were informed in this letter of VA's 
obligations to notify and assist claimants under the VCAA.  
They also were notified of what records VA would attempt to 
obtain on behalf of the veteran and what records the veteran 
was expected to provide in support of his claim, and they 
were informed that VA had obtained the veteran's treatment 
records from the VA Medical Center in Brooklyn, New York (NY) 
(hereinafter, "VAMC Brooklyn"), for the period from 
September 1997 to December 1997.  They also were informed in 
this letter that the veteran would be scheduled for VA 
examination and they were advised to submit any relevant 
information and evidence not previously submitted in support 
of the veteran's claim of entitlement to a disability rating 
in excess of zero percent for a ganglion cyst of the right 
wrist.  Specifically, they were asked to provide any private 
treatment records in their possession relevant to this claim.  
Finally, the veteran and his service representative were 
notified of what the evidence needed to show in order to 
establish entitlement to a disability rating in excess of 
zero percent for a ganglion cyst of the right wrist.  The 
veteran responded in October 2003 with a signed statement 
indicating that he had no further evidence or argument to 
present in support of his claim.  Although a detailed review 
of the June 2002 letter from the RO to the veteran and his 
service representative indicates that it may potentially 
violate the recent decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003), because the veteran 
notified VA well after the one-year period had expired for 
submitting additional evidence that he had no further 
evidence or argument to present in support of his claim, the 
Board concludes that the veteran is not prejudiced by the 
language found in this letter.  

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim and the requirement to 
submit evidence that established entitlement to a disability 
rating in excess of zero percent for a ganglion cyst of the 
right wrist.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, in September 2003, the 
Board notified the veteran and his service representative of 
pertinent changes to the VA Schedule for Rating Disabilities 
that affected his currently appealed claim.  In this letter, 
the Board also provided the veteran a further opportunity to 
submit additional evidence or argument in support of his 
claim.  As noted above, the veteran responded in October 2003 
with a signed statement that he had no further evidence or 
argument.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

Factual Background

At the outset, the Board notes that the RO granted the 
veteran's claim of entitlement to service connection for a 
ganglion cyst of the right wrist by rating decision issued in 
June 1971.  The RO assigned a zero percent evaluation to this 
disability, which has remained in effect since the original 
rating decision.  This decision was not appealed and became 
final in June 1972.  See 38 U.S.C.A. § 7105 (West Supp. 
2002); 38 C.F.R. § 20.302 (2003).

In December 2000, the veteran filed a new claim of 
entitlement to a disability rating in excess of zero percent 
for a ganglion cyst of the right wrist.  In support of this 
claim, the evidence received includes the veteran's VA 
treatment records from the VA Medical Center in St. Albans, 
NY (hereinafter, "VAMC St. Albans") for the period of 1996 
to 1997, the veteran's VA treatment records from VAMC 
Brooklyn for the period of January 1997 to December 1998, a 
report of the veteran's VA joints examination at the VA 
Medical Center in Bronx, NY (hereinafter, "VAMC Bronx"), in 
February 1998, a report of a magnetic resonance imaging (MRI) 
scan of the veteran's right wrist by A.B.R., M.D., Spring 
Valley, NY (hereinafter, "Dr. A.B.R."), in April 1998, a 
report of a VA MRI scan of the veteran's right wrist in April 
1998, the veteran's VA treatment records from VAMC Bronx for 
the period of 2000 to 2002, and the veteran's lay statements.

A review of the veteran's VA treatment records from VAMC St. 
Albans for the period of 1996 to 1997 indicates that, on 
wrist x-rays in August 1997, no fractures, dislocations, 
other bone or joint abnormalities, or bone erosions were 
seen.  The radiologist interpreted these results as showing a 
normal right wrist.

On VA outpatient consultation at VAMC St. Albans in August 
1997, the veteran complained of morning stiffness in his 
joints and chronic arthritis of his knees, shoulders, and 
wrists.  Objective examination of the veteran revealed that 
he was ambulatory and had an intact range of motion.  The 
diagnoses included degenerative joint disease of the 
shoulders, knees, and wrists, generalized body pain in 
multiple joints, and rule out osteoarthritis.  

On VA physical therapy consultation at VAMC St. Albans on 
November 4, 1997, the veteran complained of a recurrence of 
pain in his right wrist that he estimated was 4 out of 10 on 
a pain scale.  Physical examination of the veteran revealed a 
right wrist range of motion that was within normal limits and 
also elicited complaints of pain on resistance and weight 
bearing tests.  The examiner noted that there was a ganglion 
on the dorsum of the veteran's right wrist.  No further 
assessment was provided.  

On VA physical therapy consultation at VAMC St. Albans on 
November 7, 1997, the veteran complained of right hand and 
right wrist pain on weight bearing and in extension that he 
estimated was 7 out of 10 on a pain scale.  Physical 
examination of the veteran revealed a grossly normal range of 
motion for both wrists and 4+/5 wrist muscle strength 
bilaterally.  Palpation of the veteran's dorsal right wrist 
elicited a complaint of increased pain from the distal to the 
radial-ulnar joint.  The diagnosis was right wrist pain.

A review of the veteran's VA treatment records from VAMC 
Brooklyn for the period of January 1997 to December 1998 does 
not reveal any treatment for a ganglion cyst of the right 
wrist.

On VA outpatient joints examination at VAMC Bronx in February 
1998, the veteran complained of pain and guarding of both 
wrists in the morning.  There was no history of inflammatory 
arthritis, dislocation, or subluxation noted.  Physical 
examination of the veteran revealed a right wrist range of 
motion to 60 degrees of dorsiflexion, 80 degrees of palmar 
flexion, 20 degrees of radial deviation, and 44 degrees of 
ulnar deviation.  The diagnoses included a small ganglion 
over the right wrist, and the examiner concluded that the 
right wrist was within normal limits.

A review of the report of a VA MRI scan of the veteran's 
right wrist in April 1998 reveals that there was fluid within 
the pre-styloid recess, no evidence of degenerative arthritis 
or other signs of inflammatory arthritis, mild degeneration 
within the triangular fibrocartilage with no evidence of a 
tear, and the soft tissues revealed no particular 
abnormality.  The impression was localized fluid in the pre-
styloid recess, with a note that the interpreting radiologist 
suspected mild degeneration of the triangular fibrocartilage 
without evidence of a tear.

A review of the report of an MRI scan of the veteran's right 
wrist by Dr. A.B.R. in April 1998 indicates that there was a 
localized collection of fluid along the ulnar aspect of the 
wrist just distal to the ulnar styloid and adjacent to the 
triangular fibrocartilage, a partial tear of the triangular 
fibrocartilage just distal to its attachment to the fovea of 
the ulnar, findings consistent with degeneration of the 
triangular fibrocartilage, and a small bone spur arising from 
the distal end of the ulnar that was consistent with 
osteoarthritis.  The results of the MRI revealed findings 
consistent with degeneration of the triangular 
fibrocartilage, a tear of the fibrocartilage near its 
insertion into the fovea of the ulnar, an irregularity of the 
distal surface of the radial extension of the triangular 
fibrocartilage that was consistent with a second tear, and a 
small bone spur arising from the ulnar aspect of the distal 
end of the radius consistent with early osteoarthritis.

In a statement received at the RO in August 1998 and 
reasonably interpreted as the veteran's Notice of 
Disagreement, the veteran contended that he had never been 
given a wrist x-ray.  The veteran also stated that he had 
gone on sick call repeatedly during service due to his wrist 
pain and that he continued to experience this pain.  Finally, 
the veteran stated that he had been prescribed medication for 
his wrist pain.

On a VA Form 9 received at the RO in November 1998, the 
veteran disputed the results of VA examinations with regard 
to his wrist complaints.  The veteran stated that he had 
received physical therapy at VAMC St. Albans in 1997.  
Finally, the veteran also stated that his wrist pain 
interfered with his employment and, as such, he requested an 
extraschedular evaluation.

A review of the veteran's VA treatment records from VAMC 
Bronx for the period from 2000 to 2002 indicates that, on 
outpatient orthopedic examination in April 2000, the veteran 
complained of bilateral wrist pain.  Physical examination of 
the veteran revealed bilateral ulnar-sided wrist pain.  An 
MRI of the wrists was obtained and interpreted to reveal a 
small amount of effusion, focal fluid in the pre-styloid 
recess, and mild degenerative changes that might have been 
present in the triangular fibrocartilage.  The assessment 
included bilateral wrist arthritis.

On VA outpatient orthopedic examination at VAMC Bronx in July 
2000, no pertinent complaints were noted.  Physical 
examination of the veteran revealed that his wrists were 
tender over the piriform volarly, the range of motion was 
essentially full and painless, and there was no crepitus with 
motion.  X-rays were obtained and interpreted as showing 
minimal changes with articular spaces preserved.  The 
assessment included early bilateral wrist arthritis with a 
question as to whether it was degenerative transjugular 
fibrocartilage complex (TFCC).

At the veteran's most recent VA outpatient joints examination 
at VAMC Bronx in July 2002, the veteran complained, in 
pertinent part, of pain in both wrists when he worked, right 
greater than left.  The examiner noted that the claims file 
was not available for review at this examination.  The 
veteran's medical history included a small ganglion cyst over 
the right wrist during service, although there was no history 
of inflammatory arthritis.  Physical examination of the 
veteran revealed that there was no pain in the right wrist on 
any movement.  The veteran's right wrist range of motion was 
to 70 degrees of extension, 80 degrees of palmar flexion, 20 
degrees of radial deviation, and to 45 degrees of ulnar 
deviation, all of which the examiner noted was a full range 
of motion.  An MRI scan of the right wrist was obtained and 
interpreted to reveal localized fluid in the pre-styloid 
process with mild degeneration of the triangular 
fibrocartilage.  X-rays of the veteran's bilateral wrists 
were obtained and interpreted as showing no fracture, 
arthritis, or other anomaly.  The examiner noted that the 
veteran had a residual tiny dorsal ganglion cyst on the right 
wrist which was non-tender and a full range of motion on the 
right wrist.  Although the ganglion cyst of the right wrist 
had been painful during service, it was painless at the time 
of this examination.  The diagnoses included a small dorsal 
ganglion (cyst) of the right wrist, 1 centimeter in size, 
mobile, and non-tender.  

In an addendum to the veteran's July 2002 VA examination 
prepared that same month, the VA examiner stated that she had 
obtained and reviewed the veteran's claims file.  She agreed 
with the opinion of the VA examiner who saw the veteran in 
May 1971 following his discharge from service that there was 
a 1 centimeter in diameter ganglion cyst over the right wrist 
which did not obstruct the function and range of motion of 
the right wrist.  The ganglion cyst was also "usual type 
with some pressure symptom."

Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected ganglion cyst is 
more disabling than currently evaluated.

In this regard, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  
Additionally, 38 C.F.R. § 4.27 (2003) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims (hereinafter, the "Court") has held that it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

Here, the veteran's service-connected ganglion cyst of the 
right wrist is evaluated as zero percent (non-compensably) 
disabling by analogy to 38 C.F.R. §§ 4.71a and 4.118, 
Diagnostic Codes 5015-7819 (2003), based on findings that the 
veteran's symptoms were commensurate with degenerative 
arthritis and a scar.  The Note following Diagnostic Code 
5015 provides that arthritis due to new, benign growths of 
bones is rated as degenerative arthritis under Diagnostic 
Code 5003 based on limitation of motion.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5015 (2003).  Diagnostic Code 5003 
provides that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  The Notes following 
Diagnostic Code 5003 also specifically preclude assigning a 
compensable evaluation to arthritis based on x-rays findings 
of new, benign growths of bones under Diagnostic Code 5015.  
Id.  Finally, for the purpose of rating disability from 
arthritis, the wrist is considered to be a major joint.  See 
38 C.F.R. § 4.45(f) (2003).  

Under Diagnostic Code 7819, the veteran's service-connected 
skin disability is rated either as disfigurement of the head, 
face, or neck (under Diagnostic Code 7800), scars (under 
Diagnostic Codes 7801 to 7805), or based on the impairment of 
function.  To qualify for the minimum compensable evaluation 
of 10 percent disabling under these diagnostic criteria, the 
veteran's service-connected ganglion cyst of the right wrist 
must be deep or cause limited motion in an area exceeding 6 
square inches (39 sq. cm.) under Diagnostic Code 7801; or it 
must be superficial and not cause limited motion in an area 
of 144 square inches (929 sq. cm.) or greater under 
Diagnostic Code 7802; or it must be superficial and unstable 
with frequent loss of the covering of skin over the scar and 
not associated with underlying soft tissue damage under 
Diagnostic Code 7803; or it must be superficial or painful on 
examination under Diagnostic Code 7804.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 to 7804 (2003).

The Board notes that the veteran's service-connected ganglion 
cyst of the right wrist also could be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215 (2003), 
which provide disability evaluations for wrist ankylosis and 
limitation of motion, respectively.  To qualify for the 
minimum compensable evaluation of 30 percent disabling 
available under Diagnostic Code 5214 (wrist ankylosis) for 
major joints, the service-connected disability must be 
manifested by favorable ankylosis of 20 to 30 degrees of 
dorsiflexion.  The next higher evaluation of 40 percent 
disabling is available where the veteran's wrist ankylosis is 
in any other position except favorable.  Finally, the maximum 
evaluation of 50 percent disabling is available under 
Diagnostic Code 5214 where the veteran's ankylosis is 
unfavorable, is in any degree of palmar flexion, or is 
associated with ulnar or radial deviation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2003).  An evaluation of 10 
percent disabling is available under Diagnostic Code 5215 for 
limitation of motion of the wrist where the veteran's wrist 
is limited in palmar flexion in line with the forearm or 
whether the veteran's dorsiflexion is less than 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2003).

The Board notes that the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 
(1996) (hereinafter, "DeLuca"), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  The Court also held in DeLuca that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record does not support the 
assignment of a disability rating in excess of zero percent 
to the veteran's service-connected ganglion cyst of the right 
wrist under any of the applicable Diagnostic Codes discussed 
above.  At the outset, the Board notes that none of the 
medical evidence of record on this claim demonstrates that 
the veteran's service-connected ganglion cyst of the right 
wrist has resulted in any limitation of motion of the right 
wrist such that the veteran is entitled to a compensable 
disability evaluation under the applicable Diagnostic Codes 
for evaluating limitation of motion.  There also is no 
evidence on the record of this claim that the veteran's 
service-connected ganglion cyst of the right wrist is 
manifested by the kind of scar necessary to qualify for a 
compensable disability evaluation under the applicable 
Diagnostic Codes for evaluating scars.  

The evidence of record demonstrates that, on VA examination 
in February 1998, the veteran's right wrist had a full range 
of motion on ulnar deviation, radial deviation, and palmar 
flexion, and had an essentially full range of motion on 
dorsiflexion.  See 38 C.F.R. § 4.71, Plate I (2003).  The VA 
examiner concluded in February 1998 that the veteran's right 
wrist was within normal limits.  On VA examination in July 
2000, the VA examiner found that the veteran's right wrist 
had an essentially full and painless range of motion.  
Additionally, the veteran's right wrist x-rays in August 1997 
and July 2002 demonstrated no fracture, arthritis, 
dislocations, bone or joint abnormalities or erosions, or 
other anomalies.  An MRI scan of the veteran's right wrist in 
April 1998 revealed what the VA examiner suspected was mild 
degeneration of the triangular fibrocartilage.  However, 
there was no evidence of a tear within the triangular 
fibrocartilage and no evidence of degenerative or 
inflammatory wrist arthritis.  These findings were consistent 
with the findings of the MRI scan of the veteran's right 
wrist completed by Dr. A.B.R. that same month.

The Board acknowledges that Dr. A.B.R. also found a small 
bone spur arising from the ulnar aspect of the distal end of 
the radius which he interpreted in the report of the 
veteran's MRI scan in April 1998 as being consistent with 
early osteoarthritis.  Although this finding might 
potentially qualify the veteran's service-connected ganglion 
cyst of the right wrist for a compensable disability 
evaluation under Diagnostic Code 5003, such an award is 
precluded because there is no evidence that the 
osteoarthritis found by Dr. A.B.R. resulted in any limitation 
of motion of the veteran's right wrist.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5003 (2003).  In his report of the 
veteran's MRI scan, Dr. A.B.R. also made no specific findings 
as to the relationship between the veteran's early 
osteoarthritis and the service-connected ganglion cyst of the 
right wrist.  And, as noted above, on the veteran's VA MRI 
scan in April 1998, the VA examiner specifically ruled out 
any degenerative or inflammatory right wrist arthritis.  
While acknowledging the finding of early osteoarthritis in 
the veteran's MRI scan by Dr. A.B.R. in April 1998, even 
considering the standards found in DeLuca, the Board finds 
that the veteran's service-connected ganglion cyst of the 
right wrist was most appropriately evaluated as zero percent 
(non-compensably) disabling under 38 C.F.R. §§ 4.71a and 
4.118, Diagnostic Codes 5015-7819 (2003).

The Board points out that, as ankylosis of the wrist is not 
currently (medically) demonstrated, a separate evaluation for 
this disability is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2002).

With regard to the veteran's entitlement to a disability 
rating in excess of zero percent for his service-connected 
ganglion cyst of the right wrist based on any scar 
manifestations of this disability, the Board notes that the 
veteran's ganglion cyst of the right wrist was 1 centimeter 
in size on multiple physical examinations accomplished during 
the pendency of this appeal.  There also is no medical 
evidence in the record of this claim that the veteran's 
ganglion cyst of the right wrist resulted in a deep scar in 
an area causing limited motion in an area exceeding 6 square 
inches or 39 square centimeters such that he is entitled to a 
compensable evaluation under Diagnostic Code 7801.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).  There also 
is no evidence that the veteran's ganglion cyst of the right 
wrist resulted in an unstable scar with frequent loss of the 
covering of the skin, such that he is entitled to a 
compensable evaluation under Diagnostic Code 7803.  See 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2003).  Although the 
Board recognizes that the veteran complained of wrist pain on 
VA examinations accomplished in November 1997, February 1998, 
April 2000, and in July 2002, the VA examiners who saw the 
veteran during this period provided no objective medical 
evidence that the veteran's ganglion cyst of the right wrist 
had resulted in a scar that was painful on examination such 
that he is entitled to a compensable evaluation under 
Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2003).  Accordingly, the Board concludes that the 
veteran is not entitled to a disability rating in excess of 
zero percent on his service-connected ganglion cyst of the 
right wrist due to any scar manifestations of this 
disability.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected ganglion cyst of 
the right wrist presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the veteran's ganglion cyst of 
the right wrist has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or otherwise to render impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
provide an additional basis for a disability rating in excess 
of zero percent on the veteran's service-connected ganglion 
cyst of the right wrist.  

For the reasons and bases discussed above, the Board finds 
that the veteran is not entitled to a disability rating in 
excess of zero percent for a ganglion cyst of the right 
wrist.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2003).  The appeal is denied.
 

ORDER

Entitlement to a disability rating in excess of zero percent 
for a ganglion cyst of the right wrist is denied.


REMAND

As a procedural matter, the Board notes that the RO denied 
the veteran's claim seeking entitlement to service connection 
for chronic bronchitis in a December 2002 rating decision.  
In January 2003, the veteran submitted to the RO a notice of 
disagreement that contested the denial of his bronchitis 
claim.  As such, the RO must furnish the veteran a statement 
of the case, which addresses that claim.  See 38 U.S.C.A. 
§ 7105 (West 2002); Manlicon v. West, 12 Vet. App. 238, 240 
(1999).  Accordingly, the issue of entitlement to service 
connection for chronic bronchitis is remanded to the RO for 
the issuance of a statement of the case and any further 
development as may be necessary regarding the denial of that 
claim.

In remanding the issue of entitlement to service connection 
for chronic bronchitis, this action must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after the 
appellant has filed a timely notice of disagreement to a 
rating decision denying the benefit sought and a timely 
substantive appeal.  See 38 U.S.C.A. § 7105.  The RO should 
return this issue to the Board only if the veteran perfects 
the appeal in full accordance of 38 U.S.C.A. § 7105.

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should furnish the veteran 
and his representative a statement 
of the case on the issue of the 
entitlement to service connection 
for chronic bronchitis.  In 
addition, they should be informed 
that this issue/claim will be 
returned to the Board only if the 
appeal of this issue is completed by 
the filing of a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



